Company contact: John B. Kelso, Director of Investor Relations 303.837.1661 or john.kelso@whiting.com Whiting Petroleum Corporation Announces First Quarter 2013 Financial and Operating Results Record Production of 89,135 BOE/d in Q1 2013 Up 4% Over 86,055 BOE/d in Q4 2012 Q1 2013 Net Income Available to Common Shareholders of $86.0 Million or $0.72 per Diluted Share and Adjusted Net Income of $111.6 Million or $0.94 per Diluted Share Q1 2013 Discretionary Cash Flow Totals a Record $401.1 Million Niobrara Well in DJ Basin Completed Flowing 861 BOE/d DENVER – April 24, 2013 – Whiting Petroleum Corporation’s (NYSE: WLL) production in the first quarter of 2013 totaled a record 8.022 million barrels of oil equivalent (MMBOE), of which 87% were crude oil/natural gas liquids (NGLs).This first quarter 2013 production total equates to a daily average production rate of 89,135 barrels of oil equivalent (BOE), representing a 10% increase over the first quarter 2012 average daily rate of 80,747 BOE per day and a 4% increase over the fourth quarter 2012 average daily rate of 86,055 BOE per day. James J. Volker, Whiting’s Chairman and CEO, commented, “We are off to a strong start in 2013, our 10th year as a public company.Production in the first quarter of 2013 grew 4% sequentially over the fourth quarter of 2012, and we are on track to post a year-over-year production gain of between 12% and 16%.We are very pleased with our development plan at our Redtail Niobrara prospect in the DJ Basin where our most recent completion came in at 861 barrels of oil equivalent per day.We look forward to stepping up our activity there in the second half of this year.” Mr. Volker added, “In the Williston Basin, drilling at our Sanish, Pronghorn, Hidden Bench and Tarpon fields continues to underpin our production increases.Recent well results at our Missouri Breaks prospect indicate that this area should also contribute significantly to future production growth.” Operating and Financial Results The following table summarizes the first quarter operating and financial results for 2013 and 2012: Three Months Ended March 31, Change Production (MBOE/d) 10% Discretionary Cash Flow-MM (1) $ $ 14% Realized Price ($/BOE) $ $ 1% Total Revenues-MM $ $ 9% Net Income Available to Common Shareholders-MM $ $ (12%) Per Basic Share $ $ (13%) Per Diluted Share $ $ (13%) Adjusted Net Income Available to Common Shareholders-MM (2) $ $ (9%) Per Basic Share $ $ (9%) Per Diluted Share $ $ (9%) A reconciliation of discretionary cash flow to net cash provided by operating activities is included later in this news release. A reconciliation of adjusted net income available to common shareholders to net income available to common shareholders is included later in this news release. Operations Update Core Development Areas Williston Basin Development In the Williston Basin, we control 1,111,802 gross (704,525 net) acres that target the Middle Bakken, Three Forks, Pronghorn Sand and Red River formations.Our average acreage cost in this area is $526 per net acre. Western Williston Basin The Western Williston Basin includes our Hidden Bench, Tarpon, Missouri Breaks and Cassandra prospects.These areas represent a total of 182,913 gross (114,454 net) acres.Production from the Western Williston Basin averaged 6,520 BOE per day in the first quarter of 2013, which represented a 27% increase over the 5,120 BOE per day average rate in the fourth quarter of 2012. Missouri Breaks Prospect.We hold 95,803 gross (65,481 net) acres in the Missouri Breaks prospect, located in Richland County, Montana and McKenzie County, North Dakota.On March 12, 2013, we completed the Miller 34-8-1H in the Middle Bakken formation flowing 1,475 BOE per day, our best rate to date in the field.We have now drilled successful wells on the western, eastern and southern portions of our acreage. 2 Southern Williston Basin The Southern Williston Basin encompasses our Pronghorn and Lewis & Clark prospects, which encompass a total of 396,482 gross (262,194 net) acres.First quarter 2013 production from this region averaged 13,800 BOE per day.This daily rate represents a 52% increase over the 9,055 BOE per day rate in the first quarter of 2012. Sanish Field Area Whiting’s net production from the Sanish field averaged 33,300 BOE per day in the first quarter of 2013, an increase of 16% over the first quarter 2012 average of 28,790 BOE per day.Whiting continues to generate strong results from the field.Highlighting recent results was the completion of the Roggenbuck 21-25H, which was completed in the Middle Bakken formation flowing 2,053 BOE per day on April 3, 2013.This well was drilled on the western edge of the Sanish field.The well’s 8,463-foot lateral was fracture stimulated in a total of 26 stages. We plan to initiate a higher density pilot program in the Sanish field in the second quarter of 2013.If successful, this could add a total of 191 additional Middle Bakken locations.We also plan to refrac several wells at Sanish in 2013. Red River Plays Big Island.We currently hold 176,900 gross (125,530 net) acres in the Big Island prospect, which is located in Golden Valley County, North Dakota and Wibaux County, Montana.During the first quarter of 2013, we completed two successful vertical wells in the Upper Red River “D” zone at Big Island.The Stecker 32-9 was completed flowing 308 BOE per day on February 18, 2013, while the Davidson 13-19 flowed 226 BOE per day on March 6, 2013.We are now 11 out of 12 in this highly profitable play. Starbuck Prospect.We have completed a 283-square-mile 3-D seismic shoot at our Starbuck prospect and are currently interpreting the data in order to identify seismic anomalies in the Upper Red River “D” zone.Our preliminary analysis indicates that there are similar seismic anomalies at Starbuck as our Big Island prospect, where we have identified more than 50 separate prospects.We hold 105,664 gross (91,228 net) acres in the Starbuck prospect, which is located in Roosevelt County, Montana. 3 Emerging Plays Denver Basin: Redtail Niobrara Prospect.We hold a total of 120,354 gross (87,610 net) acres in our Redtail prospect, located in the Denver Julesberg Basin in Weld County, Colorado.Our Redtail acreage currently produces from the Niobrara “B” zone and is also prospective in the Niobrara “A” and “C” zones as well as the Codell formation.We estimate that there are up to 35 million barrels of oil in place per section in the Niobrara “B” zone at Redtail. Highlighting recent drilling results at our Redtail prospect was the completion of the Razor 26-3524H, which flowed 812 barrels of oil and 292 Mcf of gas (861 BOE) per day from the Niobrara “B” zone on April 8, 2013.The well has flowed over 600 BOE per day over the last two weeks.The well’s 6,364-foot lateral was fracture stimulated in a total of 32 stages using our new frac design.Whiting holds a 74% working interest and a 59% net revenue interest in the Razor well, which was drilled on a 960-acre spacing unit. We currently have one drilling rig running at Redtail.We plan to add a second rig that is pad capable around mid-year and a third rig before year-end 2013.Our development plan for the Redtail prospect is to drill eight wells per spacing unit to the Niobrara “B” zone and four wells in each spacing unit to the Niobrara “A” zone.In total, we estimate that we have more than 2,400 gross locations or over 1,200 net locations at our Redtail prospect. Delaware Basin:Big Tex Prospect.Whiting’s lease position at Big Tex consists of 93,207 gross (69,163 net) acres, located primarily in Pecos County, Texas.On January 23, 2013, we completed the May 2502H flowing 674 barrels of oil per day from the Upper Wolfcamp formation.The well’s peak 30-day average was 397 barrels of oil per day. The May 2502H is currently producing over 200 barrels of oil per day.Based on the performance of this well, Whiting has elected to move a drilling rig to Big Tex in May 2013.We currently plan to drill at least three horizontal Upper Wolfcamp wells at Big Tex in 2013. Enhanced Oil Recovery North Ward Estes Field.Net production from our North Ward Estes field averaged 8,545 BOE per day in the first quarter of 2013.Whiting is currently injecting approximately 335 MMcf of CO2 per day into the field, of which about 67% is recycled gas. 4 Operated Drilling Rig Count As of April 15, 2013, 23 operated drilling rigs were active on our properties.The breakdown of our operated rigs as of April 15, 2013 was as follows: Region Drilling Rigs Northern Rockies 20 Permian Basin - Central Rockies 1 EOR Projects: Postle 1 North Ward Estes 1 Total 23 Other Financial and Operating Results The following table summarizes the Company’s net production and commodity price realizations for the quarters ended March 31, 2013 and 2012: Three Months Ended March 31, Production Change Oil (MMBbl) 12% NGLs (MMBbl) 7% Natural gas (Bcf) (4%) Total equivalent (MMBOE) 9% Average Sales Price Oil (per Bbl): Price received $ $ (3%) Effect of crude oil hedging ) Realized price $ $ (1%) NYMEX oil (per Bbl) $ $ (8%) NGLs (per Bbl): Realized price $ $ (8%) Natural gas (per Mcf): Price received $ $ 11% Effect of natural gas hedging - Realized price $ $ 9% NYMEX natural gas (per Mcf) $ $ 23% Whiting realized pre-tax cash settlement losses of $5.3 million on its crude oil hedges during the first quarter of 2013.A summary of Whiting’s outstanding hedges is included later in this news release. 5 First Quarter 2013 Costs and Margins A summary of production, cash revenues and cash costs on a per BOE basis is as follows: Per BOE, Except Production Three Months Ended March 31, Production (MMBOE) Sales price, net of hedging $ $ Lease operating expense Production tax General & administrative Exploration Cash interest expense Cash income tax expense $ $ First Quarter 2013 Drilling and Expenditures Summary The table below summarizes Whiting’s operated and non-operated drilling activity and capital expenditures for the three months ended March 31, 2013: Gross/Net Wells Completed Total New % Success CAPEX Producing Non-Producing Drilling Rate (in MM) Q1 13 82 / 38.0 1 / 1.0 83 / 39.0 99% / 97% Outlook for Second Quarter and Full-Year 2013 The following table provides guidance for the second quarter and full-year 2013 based on current forecasts, including Whiting’s full-year 2013 capital budget of $2,200.0 million. Guidance Second Quarter Full-Year 2013 Production (MMBOE) - - Lease operating expense per BOE $ - $ - General and admin. expense per BOE $ - $ - Interest expense per BOE $ - $ - Depr., depletion and amort. per BOE $ - $ - Prod. taxes (% of production revenue) 8.50% - 8.70% 8.55% - 8.75% Oil price differentials to NYMEX per Bbl(1) (
